Attachment B

 

CONFIDENTIALITY, NONSOLICITATION AND

NONCOMPETITION AGREEMENT

 

This is a Confidentiality, Nonsolicitation and Noncompetition Agreement dated as
of October 26, 2007, among (i) Almost Family, Inc., a Delaware corporation,
Caretenders Visiting Services of Hernando County, LLC, a Florida limited
liability company, Mederi Caretenders VS of Tampa, LLC, a Florida limited
liability company, and Caretenders Visiting Services of Pinellas County, LLC, a
Florida limited liability company (each, a “Protected Party”, and collectively,
"Protected Parties"), and (ii) Quality of Life Holdings, Inc., a Florida
corporation, Quality of Life Home Health Services, Inc., a Florida corporation,
Quality of Life Home Health Services of Hillsborough, Inc., a Florida
corporation, Quality of Life Homecare of Hernando, Inc., a Florida corporation,
Michael Moses, James Heenan and Rosalind M. Heenan (each a “Restricted Party”
and collectively, "Restricted Parties").

 

Recitals

 

A.       Pursuant to an Asset Purchase Agreement dated as of October 23, 2007
(the "Purchase Agreement") among Protected Parties and Restricted Parties,
Protected Parties are purchasing certain assets used in the operation of home
health agencies in Florida doing business in Health Districts ## 3, 5 and 6 (the
“Territory”). The agreement by Restricted Parties to the terms of this Agreement
was material to the decision of Protected Parties to enter into the transactions
described in the Purchase Agreement. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to them in the Purchase Agreement.

 

B.        For purposes of this Agreement, "Proprietary Information" means as it
relates to the Business, patient lists, referral sources, business
relationships, business records and financial records, all of which have been
acquired by Protected Parties in connection with the purchase of the Business.
Protected Parties have expressly or impliedly protected such information from
unrestricted use by persons not associated with Protected Parties.

 

C.        For purposes of this Agreement, “Restriction Period” means the period
commencing on the date of this Agreement, and terminating on the date five years
after the date Michael Moses ceases being employed by any of Protected Parties.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

 

1.

Confidential Information.

 

(a)       Each Restricted Party agrees that it shall (i) maintain the strict
confidence of, undertake all necessary steps to avoid divulging or disclosing,
and preserve and protect the Proprietary Information, trade secrets, customer
lists, business records, and financial records of the Business (collectively,
"Trade Secrets") from disclosure to, or access or use by, any person or entity,
including any competitor or potential competitor of the Business, and (ii) not
use the Trade Secrets to compete, directly or indirectly, with the Business, nor
attempt to otherwise take



commercial advantage of the Trade Secrets. Each Restricted Party acknowledges
that the Trade Secrets constitute valuable, special and unique property of the
Business being acquired by Protected Parties.

 

(b)       Each Restricted Party represents and warrants to Protected Parties
that it has returned and delivered to Protected Parties any and all papers,
books, records, documents, memoranda and manuals, including all copies thereof,
whether hard or digital copies, belonging or relating to the Business, or
containing any Proprietary Information or Trade Secrets.

 

(c)       Each Restricted Party agrees that, if at any time after the date of
this Agreement, such Restricted Party determines that it has any Proprietary
Information or Trade Secrets in its possession or control, such Restricted Party
shall immediately return all such Proprietary Information or Trade Secrets to
Protected Parties, including all copies or portions thereof.

 

2.         Employee Solicitation. Each Restricted Party agrees that it shall
not, during the Restriction Period, directly or indirectly, induce, encourage or
solicit any employee of the Business to leave the employ of Protected Parties or
become employed by any Restricted Party, or, directly or indirectly, hire any
former employees of the Business, except with the prior written consent of
Protected Parties.

 

 

3.

Noncompetition Covenant.

 

(a)       Each Restricted Party agrees that it shall not, during the Restriction
Period, directly or indirectly, individually, or through any person,
partnership, joint venture, corporation or other entity in which any Restricted
Party has any interest, including, without limitation, as a shareholder, owner,
member, partner, investor, director, officer, employee or consultant, or
otherwise, (i) engage in the home health business in the Territory, or (ii)
solicit the past, present or future patients or referral sources of the
Business.

 

(b)      All of the restrictive covenants in this Agreement shall be construed
as an agreement independent of any provision of the Purchase Agreement, and the
existence of any claim or cause of action of a Restricted Party against a
Protected Party shall not constitute a defense to the enforcement by such
Protected Party of the restrictive covenants. It is specifically agreed that the
periods during which the covenants of Restricted Parties shall be effective
shall be computed by excluding from such computation any time during which a
Restricted Party is in violation of any provision of this Agreement.

 

(c)       Protected Parties acknowledge that Rosalind M. Heenan’s services for
and on behalf of The SSI Group, Inc., in her capacity as employee, consultant or
otherwise, are excluded from the scope of this Agreement, so long as such The
SSI Group, Inc. does not engage in the home health business in the Territory.

 

4.         Consideration. Each Restricted Party acknowledges that the
consideration for the covenants in this Agreement is the Purchase Price
consideration paid to Restricted Parties pursuant to the Purchase Agreement.

 

2



5.         Cooperation. Each Restricted Party agrees to cooperate in connection
with Protected Parties with respect to maintaining the goodwill and reputation
of the Business.

 

6.         Specific Enforcement. In the event of a breach of Restricted Parties’
covenants in this Agreement, it is agreed that damages will be difficult to
ascertain and any Protected Parties may petition a court of law or equity for,
and be granted, injunctive relief in addition to any other relief which such
Protected Party may have under the law, including reasonable attorney's fees.

 

7.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to or
application of its conflicts of laws principles. Each of the parties has
participated in the preparation of this Agreement and agree that in construing
the provisions of this Agreement, the general rule that provisions shall be
construed most strongly against the party that drafted such provisions shall
have no application.

 

8.         Jurisdiction; Service of Process. Any proceeding or other legal
action (“Proceeding”) arising out of or relating to this Agreement may be
brought in the courts of the Commonwealth of Kentucky, County of Jefferson, or,
if it has or can acquire jurisdiction, in the United States District Court for
the Western District of Kentucky, and each of the parties irrevocably submits to
the exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. The parties agree that
either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of forum.
Process in any Proceeding referred to in the first sentence of this section may
be served on any party anywhere in the world.

 

9.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
and other understandings with respect to the subject matter hereof. No change,
modification, addition or amendment of this Agreement shall be enforceable
unless in writing and signed by the party against whom enforcement is sought.

 

10.       Construction. The parties agree that the restrictions set forth herein
are reasonable and necessary to preserve the business of Protected Parties and
that the maximum protection available under the law shall be provided to
Protected Parties by this Agreement to protect Protected Parties’ interests in
its business and confidential information and that, if the restrictions imposed
hereby are held by any court to be invalid, illegal or unenforceable as to time,
territory, scope or otherwise, this Agreement shall be construed to impose
restrictions which are valid, legal and enforceable as to time, territory, scope
or otherwise, as the case may be, to the maximum extent permitted under
applicable law.

 

11.       Headings. The headings contained in this Agreement are included for
ease of reference only and shall not be considered in the interpretation or
enforcement of this Agreement.

 

3



 

12.       Provisions Severable. To the extent that any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

13.       Notices. All notices required to be given under this Agreement shall
be in writing and shall be deemed to have been duly given if mailed by certified
mail, return receipt requested, postage prepaid to the addresses set forth in
the Purchase Agreement or to such other addresses which a party has given the
other parties written notice.

 

14.       Benefit. This Agreement shall be binding upon and shall inure to the
benefit of the parties to this Agreement and, as applicable, their respective
heirs, executors, administrators, personal representatives, successors and
assigns.

 

15.       Attorney’s Fees. In the event of any litigation with respect to this
Agreement, the non-prevailing party in such litigation shall be responsible for
and pay all fees and expenses, including, without limitation, court costs and
attorney’s fees, incurred by the prevailing party.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ALMOST FAMILY, INC.

 

 

 

By: /s/ Todd Lyles

 

Title: Sr. Vice President

 

 

CARETENDERS VISITING SERVICES OF

HERNANDO COUNTY, LLC

 

 

By: /s/ Todd Lyles

 

Title: Sr. Vice President

 

 

4





 

MEDERI CARETENDERS VS OF TAMPA, LLC

 

 

 

By: /s/ Todd Lyles

 

Title: Sr. Vice President

 

 

CARETENDERS VISITING SERVICES OF

PINELLAS COUNTY, LLC

 

 

 

By: /s/ Todd Lyles

 

Title: Sr. Vice President

 

 

QUALITY OF LIFE HOLDINGS, INC.

 

 

 

By: /s/ Michael Moses

 

Title: President

 

 

QUALITY OF LIFE HOME HEALTH SERVICES, INC.

 

 

 

By: /s/ Michael Moses

 

Title: President

 

 

QUALITY OF LIFE HOME HEALTH SERVICES OF

HILLSBOROUGH, INC.

 

 

 

By: /s/ Michael Moses

 

Title: President

 

 

QUALITY OF LIFE HOMECARE OF HERNADO, INC.

 

 

By: /s/ Michael Moses

 

Title: President

 

 

/s/ Michael Moses

 

Michael Moses

                

/s/ James Heenan

 

James Heenan

                

 

/s/ Rosalind M. Heenan

 

Rosalind M. Heenan

 

 

5

 

 